


Exhibit 10.49

 

ABBOTT LABORATORIES
RESTRICTED STOCK UNIT AGREEMENT FOR PARTICIPANTS IN FRANCE

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), Abbott
Laboratories, an Illinois corporation located at 100 Abbott Park Road, Abbott
Park, Illinois, U.S.A., hereby grants to «First Name» «MI» «Last Name» (the
“Employee”) a Restricted Stock Unit Award (the “Award”) of «NoShares12345»
restricted stock units (the “Units”) representing the right to receive an equal
number of Shares on specified Delivery Dates.

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, and the terms
and conditions set forth in this Agreement.  In the event of any inconsistency
among the provisions of this Agreement, the provisions of the Program, the
Program prospectus, and the Program administrative rules, the Program shall
control.

 

The terms and conditions of the Award are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Restricted Stock Unit
Agreement for Participants in France.

 

(b)                                 Closed Periods: Pursuant to Section L.
225-197-1 of the French Commercial Code, as amended, and as interpreted by the
French administrative guidelines, means:

 

(i)                                     Ten (10) quotation days preceding and
three (3) quotation days following the disclosure to the public of the
consolidated financial statements or the annual statements of the Company; or

 

(ii)                                  The period beginning when information that
could, if disclosed to the public, significantly impact the quotation of Shares,
has been disclosed to Company corporate management entities involved in the
governance of the Company (such as the Board, the Committee, supervisory
directorate, etc.) and ending ten quotation days after the day such information
is disclosed to the public.

 

(c)                                  Controlled Group:

 

(i)                                     Abbott and any corporation, partnership
and proprietorship under common control (as defined under the aggregation
rules of subsections 414 (b), (c), or (m) of the Code) with Abbott; and

 

(ii)                                  during the period of the TAP
Pharmaceutical Products Inc. (“TAP”) joint venture between Takeda Pharmaceutical
Company Limited and Abbott ending April 30, 2008, TAP and any corporation,
partnership and proprietorship under common control (as defined above) with TAP.

 

--------------------------------------------------------------------------------


 

(d)                                 Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Awards or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Program.

 

(e)                                  Disability:  Shall have the meaning
provided under the French RSU Plan.

 

(f)                                   Employee’s Representative:  The Employee’s
legal guardian or other legal representative as determined under local law.

 

(g)                                  French RSU Plan: Rules of the Abbott
Laboratories 2009 Incentive Stock Program for Grants of Units in France.

 

(h)                                 Program:  Collectively the Abbott
Laboratories 2009 Incentive Stock Program and French RSU Plan.

 

(i)                                     Retirement:

 

(i)                                     Except as provided under (iii) below,
for employees hired by the Controlled Group prior to January 1, 2004, Retirement
means any of the following:

 

·                                          age 50 with 10 years of service;

 

·                                          age 65 with at least three years of
service; or

 

·                                          age 55 with an age and service
combination of 70 points, where each year of age is one point and each year of
service is one point.

 

(ii)                                  Except as provided under (iii) below, for
employees hired by the Controlled Group after December 31, 2003, Retirement
means any of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three years of
service.

 

(iii)                               For participants in the Abbott Laboratories
Pension Plan for Former BASF and Former Solvay Employees, Retirement means any
of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three years of
service.

 

2

--------------------------------------------------------------------------------


 

(iv)                              For purposes of calculating service under this
Section 1(i), except as otherwise provided by the Committee or its delegate,
service is earned only if performed for a member of the Controlled Group while
that Controlled Group member is a part of the Controlled Group.

 

(v)                                 If an Employee has a Termination and (A) as
of the date of that Termination met the definition of Retirement, and (B) is
subsequently rehired by a member of the Controlled Group, then for purposes of
this Agreement, that Employee will continue to be treated as meeting the
definition of Retirement.

 

(j)                                    Termination:  A severance of employment
for any reason (including Retirement) from the Company and all Subsidiaries.

 

2.                                      Delivery Dates and Shareholder Rights. 
The Delivery Dates for Shares underlying the Units are the respective dates on
which the Shares are payable to the Employee after the Restrictions on such
Units lapse pursuant to Section 4 below.  Shares shall be issued from the
Company’s available treasury shares.  Prior to the Delivery Date(s):

 

(a)                                 the Employee shall not be treated as a
shareholder as to those Shares underlying the Units, and shall have only a
contractual right to receive Shares, unsecured by any assets of the Company or
its Subsidiaries;

 

(b)                                 the Employee shall not be permitted to vote
the Shares underlying the Units; and

 

(c)                                  the Employee’s right to receive such Shares
will be subject to the adjustment provisions relating to mergers,
reorganizations, and similar events set forth in the Program.

 

Subject to the requirements of local law, the Employee shall receive cash
payments equal to the dividends and distributions paid on Shares underlying the
Units (the “Dividend Equivalents”) (other than dividends or distributions of
securities of the Company which may be issued with respect to its Shares by
virtue of any stock split, combination, stock dividend or recapitalization) to
the same extent and on the same date as if each Unit were a Share; provided,
however, that no Dividend Equivalents shall be payable to or for the benefit of
the Employee with respect to dividends or distributions the record date for
which occurs on or after the date the Employee has forfeited the Units, or the
date the Restrictions on the Units have lapsed.

 

3.                                      Restrictions.  The Units are subject to
the forfeiture and sale and transfer provisions in Sections 5 and 6 below. 
Units are not earned and may not be sold, exchanged, assigned, transferred,
pledged or otherwise disposed of (collectively, the “Restrictions”) until an
event or combination of events described in subsections 4(a), (b), (c) or
(d) occurs.

 

4.                                      Lapse of Restrictions.

 

(a)                                 Passage of Time.  While the Employee is
employed with the Company or its Subsidiaries, the Restrictions on two-thirds of
the Units will lapse on the second anniversary of the Grant Date and the
Restrictions on the remaining

 

3

--------------------------------------------------------------------------------


 

Units will lapse on the third anniversary of the Grant Date so that, on the
third anniversary of the Grant Date, 100% of the Units are no longer subject to
the Restrictions.  Subject to subsections (b), (c), and (d) below, Units for
which Restrictions have lapsed shall be settled in the form of Shares on the
date(s) on which such Restrictions lapse (each, a “Delivery Date”).  In no event
shall a Delivery Date occur prior to the second anniversary of the Grant Date,
or such other period as required for the vesting period applicable to French
qualified Units under Section L. 225-197-1 of the French Commercial Code, as
amended, or the relevant sections of the French Tax Code or the French Social
Security Code, as amended, to benefit from the specific French tax and social
security regime.

 

(b)                                 Retirement.  The Restrictions shall continue
to apply in the event of the Employee’s Termination due to Retirement but may
lapse thereafter in accordance with the provisions of subsection 4(a) above, and
any Units not previously settled on a Delivery Date shall be settled in the form
of Shares on the Delivery Date(s) set forth in subsection 4(a) above, subject to
French law as described in subsection 4(a), occurring after the date of such
Retirement.

 

(c)                                  Death.  The Restrictions shall lapse on the
date of the Employee’s Termination due to death, and any Units not previously
settled on a Delivery Date shall become immediately transferable to the
Employee’s heirs.  The Company shall issue the Shares subject to the Units to
the Employee’s heirs, at their request, if such request occurs within six
(6) months after the date of the Employee’s death.  If the Employee’s heirs do
not request the issuance of the Shares underlying the Units, the Units shall
expire and be forfeited six (6) months after the date of the Employee’s death. 
The Employee’s heirs are not subject to the sale restrictions set forth in
Section 6.

 

(d)                                 Disability.  The Restrictions shall lapse on
the date of the Employee’s Disability and any Units not previously settled on a
Delivery Date shall be settled in the form of Shares as soon as administratively
possible after, and effective as of, the date of Disability.  In this case, any
Shares issued pursuant to the Units prior to such Disability shall no longer be
subject to the sale restrictions set forth in Section 6.

 

5.                                      Forfeiture of Units.  In the event of
the Employee’s Termination for any reason other than Retirement, death, or
Disability (including, without limitation, Termination for Gross or Willful
Misconduct as defined under French labor rules), any Units with respect to which
Restrictions have not lapsed as of the date of Termination shall be forfeited
without consideration to the Employee or the Employee’s Representative. 
However, in the event that the Employee is terminated by the Company or its
Subsidiaries, the Company may, in its sole discretion, cause Restrictions on
some or all of the Units not previously settled on a Delivery Date to

 

4

--------------------------------------------------------------------------------


 

lapse and be settled in the form of Shares on the Delivery Dates set forth in
subsection 4(a) above as if the Employee had remained employed on such dates. 
In accepting this Award, the Employee acknowledges that in the event of a
Termination described in this Section, the Employee’s right to vest in the Units
under the Program, if any, will terminate effective as of the date that the
Employee is no longer actively employed.

 

6.                                      Restriction on Sale or Transfer of
Shares.

 

(a)                                 No sale or transfer of Shares issued
pursuant to the Units held by the Employee shall occur prior to the relevant
anniversary of the Delivery Date and, in no case, prior to the second
anniversary of each Delivery Date or such other period as is required to comply
with the minimum mandatory holding period applicable to Shares underlying
French-qualified Units under Section L. 225-197-1 of the French Commercial Code,
as amended, or under the French Tax Code or French Social Security Code, as
amended, except in case of the Employee’s death or Disability.

 

(b)                                 The Shares underlying the Units cannot be
sold during Closed Periods, so long as those Closed Periods are applicable to
shares underlying French-qualified Units.

 

7.                                      Withholding Taxes.

 

(a)                                 The Company shall not be required to issue
or deliver any Shares pending compliance with all applicable federal and state
securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed.

 

(b)                                 Regardless of any action the Company or its
Subsidiaries take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Employee’s participation in the Program and legally applicable to the Employee
or deemed by the Company or its Subsidiaries to be an appropriate charge to the
Employee even if technically due by the Company or its Subsidiaries
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or its Subsidiaries.  The
Employee further acknowledges that the Company and/or its Subsidiaries:

 

(i)                                     make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Units, including, but not limited to, the grant, lapse of Restrictions or
settlement of the Units, the issuance of shares upon payment of the Units, the
subsequent sale of Shares acquired pursuant to such

 

5

--------------------------------------------------------------------------------


 

issuance and the receipt of any dividends and/or any dividend equivalents; and

 

(ii)                                  do not commit to and are under no
obligation to structure the terms of the Award or any aspect of the Units to
reduce or eliminate the Employee’s liability for Tax-Related Items or achieve
any particular tax result.

 

Further, if the Employee has become subject to tax and/or social insurance
contributions in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, the Employee acknowledges that the Company and/or
its Subsidiaries may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.

 

8.                                      Employee’s Account.  Shares issued to
the Employee pursuant to the French-qualified Units shall be recorded and held
in the name of the Employee in an account with the Company, the transfer agent
for the Company’s Shares or a broker, or in such other manner as the Company may
otherwise determine to ensure compliance with applicable French law, including
any necessary holding periods.  In this respect, the Employee hereby authorizes
and directs UBS Financial Services Inc. (“UBS”), or its successor, to transfer
as soon as practicable Shares resulting from any settlement of the Units to
Banque Transatlantique, or, with prior notification to the Employee, to such
other designee of the Company.

 

9.                                      Nature of Grant.  In accepting this
Award, the Employee acknowledges that:

 

(a)                                 The Program is established voluntarily by
the Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 This Award is a one-time benefit and does
not create any contractual or other right to receive future grants of Units,
benefits in lieu of Units, or other Program Benefits in the future, even if
Units have been granted repeatedly in the past;

 

(c)                                  All decisions with respect to future Unit
grants, if any, and their terms and conditions, will be made by the Committee,
in its sole discretion;

 

(d)                                 Nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company and the Employee;

 

(e)                                  The Employee is voluntarily participating
in the Program;

 

(f)                                   The Units and the Shares subject to the
Units are:

 

(i)                                     extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or its

 

6

--------------------------------------------------------------------------------


 

Subsidiaries, and are outside the scope of the Employee’s employment contract,
if any;

 

(ii)                                  not intended to replace any pension rights
or compensation;

 

(iii)                               not part of the Employee’s normal or
expected compensation or salary for any purpose, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments, and in no event should they be considered
compensation for, or relating in any way to, past services for the Company or
its Subsidiaries;

 

(g)                                  The future value of the Shares underlying
the Units is unknown and cannot be predicted with certainty;

 

(h)                                 In consideration of the Award, no claim or
entitlement to compensation or damages shall arise from the Award resulting from
Termination (for any reason whatsoever) and the Employee irrevocably releases
the Company and its Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing or electronically accepting this
Agreement, the Employee shall be deemed irrevocably to have waived the
Employee’s entitlement to pursue such claim;

 

(i)                                     The Units and the Benefits under the
Program, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability; and

 

(j)                                    Neither the Company nor any of its
Subsidiaries shall be liable for any change in value of the Units, the amount
realized upon settlement of the Units or the amount realized upon a subsequent
sale of any Shares acquired upon settlement of the Units, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.

 

10.                               No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

7

--------------------------------------------------------------------------------

 

11.                               Data Privacy.

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

(i)                                     authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in the Employee’s country of residence.  Data processing operations
will be performed minimizing the use of personal and identification data when
such operations are unnecessary for the processing purposes sought.  The Data
will be accessible within the Company’s organization only by those persons
requiring access for purposes of the implementation, administration and
operation of the Program and for the Employee’s participation in the Program.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

8

--------------------------------------------------------------------------------


 

(i)                                     obtain confirmation as to the existence
of the Data;

 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                              oppose, for legitimate reasons, the
collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Program
and the Employee’s participation in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

12.                               Form of Payment.  The Company will settle the
Employee’s Units in the form of Shares.

 

13.                               Private Placement.  The grant of this Award is
not intended to be a public offering of securities in the Employee’s country. 
The Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and this Award is not subject to the supervision of the local
securities authorities.

 

14.                               Exchange Controls.  As a condition of this
Award, the Employee agrees to comply with any applicable foreign exchange
rules and regulations.

 

15.                               Compliance with Applicable Laws and
Regulations.  The Company shall not be required to issue or deliver any Shares
pursuant to this Agreement pending compliance with all applicable federal and
state securities and other laws (including any registration requirements or tax
withholding requirements) and compliance with the rules and practices of any
stock exchange upon which the Company’s Shares are listed.

 

16.                               Code Section 409A.  Payments made pursuant to
this Agreement are intended to be exempt from or to otherwise comply with the
provisions of Code Section 409A to the extent applicable.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that any payments under this Agreement are
subject to Code Section 409A and this Agreement fails to comply with that
section’s requirements, the Company may, at the Company’s sole discretion, and
without the Employee’s consent, amend the Award to cause it to comply with Code
Section 409A or otherwise be exempt from Code Section 409A.

 

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Employee shall
not be

 

9

--------------------------------------------------------------------------------


 

deemed to have had a Termination unless the Employee has incurred a “separation
from service” as defined in Treasury Regulation §1.409A-1(h), and amounts that
would otherwise be payable pursuant to this Agreement during the six-month
period immediately following the Employee’s Termination (including Retirement)
shall instead be paid on the first business day after the date that is six
months following the Employee’s Termination (or upon the Employee’s death, if
earlier).

 

Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisers
shall be liable to the Employee (or any other individual claiming a benefit
through the Employee) for any tax, interest, or penalties the Employee may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes pursuant to Code Section 409A.

 

17.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Units, the Employee’s participation in the Program
or the Employee’s acquisition or sale of the underlying Shares.  The Employee is
hereby advised to consult with the Employee’s own personal tax, legal and
financial advisors regarding participation in the Program before taking any
action related to the Program.

 

18.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Employee’s participation
in the Program, on the Units and on any Shares acquired under the Program, to
the extent the Company or its Subsidiaries determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Program, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  The Employee
agrees to take any and all actions, and to consent to any and all actions taken
by the Company and its Subsidiaries, as may be required to allow the Company and
its Subsidiaries to comply with local laws, rules and regulations in the
Employee’s country.  In addition, the Employee agrees to take any and all
actions as may be required to comply with the Employee’s personal obligations
under local laws, rules and regulations in the Employee’s country.

 

19.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company,

 

10

--------------------------------------------------------------------------------


 

the Employee, the Employee’s Representative, and the person or persons to whom
rights under the Award have passed by will or the laws of descent or
distribution.

 

20.                               Electronic Delivery.  The Company may, in its
sole discretion, deliver by electronic means any documents related to current or
future participation in the Program.  The Employee hereby consents to receive
such documents by electronic delivery and agrees to participate in the Program
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

21.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

22.                               Entire Agreement.  This Agreement and the
Program constitute the entire agreement between the Employee and the Company
regarding the Award and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the Award. 
Except as expressly set forth herein, this Agreement (and any provision of this
Agreement) may not be modified, changed, clarified, or interpreted by the
parties, except in a writing specifying the modification, change, clarification,
or interpretation, and signed by a duly authorized Company officer.

 

23.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Award have passed by will or the laws of descent or
distribution.

 

24.                               Language.  If the Employee has received this
Agreement or any other document related to the Program translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

11

--------------------------------------------------------------------------------


 

25.                               Language Consent.  By signing and returning
this document containing the terms and conditions of your Unit grant, you
confirm that you have read and understood the documents relating to this grant
(the Program, the French RSU Plan and this Agreement) which were provided to you
in the English language.  You accept the terms of those documents accordingly. 
En signant et renvoyant le présent document décrivant les termes et conditions
de votre attribution d’Actions Gratuites, vous confirmez ainsi avoir lu et
compris les documents relatifs à cette attribution (le Plan, le Sous-Plan pour
la France et le Contrat d’Attribution) qui vous ont été communiqués en langue
anglaise.  Vous en acceptez les termes en connaissance de cause.

 

*              *              *

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

12

--------------------------------------------------------------------------------
